Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 1 of 33 Page ID
                                 #:1194
                 Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 2 of 33 Page ID
                                                  #:1195




Document title: Charles J. Harder | HARDER LLP
Capture URL: http://www.harderllp.com/attorneys/charles-j-harder/
Capture timestamp (UTC): Mon, 29 Oct 2018 21:13:28 GMT                                          Page 1 of 5
                 Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 3 of 33 Page ID
                                                  #:1196




Document title: Charles J. Harder | HARDER LLP
Capture URL: http://www.harderllp.com/attorneys/charles-j-harder/
Capture timestamp (UTC): Mon, 29 Oct 2018 21:13:28 GMT                                          Page 2 of 5
                 Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 4 of 33 Page ID
                                                  #:1197




Document title: Charles J. Harder | HARDER LLP
Capture URL: http://www.harderllp.com/attorneys/charles-j-harder/
Capture timestamp (UTC): Mon, 29 Oct 2018 21:13:28 GMT                                          Page 3 of 5
                 Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 5 of 33 Page ID
                                                  #:1198




Document title: Charles J. Harder | HARDER LLP
Capture URL: http://www.harderllp.com/attorneys/charles-j-harder/
Capture timestamp (UTC): Mon, 29 Oct 2018 21:13:28 GMT                                          Page 4 of 5
Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 6 of 33 Page ID
                                 #:1199
Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 7 of 33 Page ID
                                 #:1200
                  Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 8 of 33 Page ID
                                                   #:1201




Document title: Ryan J. Stonerock | HARDER LLP
Capture URL: http://www.harderllp.com/attorneys/ryan-j-stonerock/
Capture timestamp (UTC): Fri, 26 Oct 2018 21:25:39 GMT                                           Page 1 of 2
Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 9 of 33 Page ID
                                 #:1202
Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 10 of 33 Page ID
                                  #:1203
                 Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 11 of 33 Page ID
                                                   #:1204




Document title: Dilan A. Esper | HARDER LLP
Capture URL: http://www.harderllp.com/attorneys/dilan-a-esper/
Capture timestamp (UTC): Fri, 26 Oct 2018 23:41:01 GMT                                           Page 1 of 2
Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 12 of 33 Page ID
                                  #:1205
Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 13 of 33 Page ID
                                  #:1206
                Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 14 of 33 Page ID
                                                  #:1207




Document title: Steven H. Frackman | HARDER LLP
Capture URL: http://www.harderllp.com/attorneys/steven-h-frackman/
Capture timestamp (UTC): Fri, 26 Oct 2018 17:20:35 GMT                                          Page 1 of 1
Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 15 of 33 Page ID
                                  #:1208
                Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 16 of 33 Page ID
                                                  #:1209




Document title: Ted S. Nguyen | HARDER LLP
Capture URL: http://www.harderllp.com/attorneys/ted-s-nguyen/
Capture timestamp (UTC): Fri, 26 Oct 2018 17:22:15 GMT                                          Page 1 of 1
Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 17 of 33 Page ID
                                  #:1210
10/24/2018Case 2:18-cv-06893-SJO-FFM
               Michael Avenatti on Twitter: "Mr. Trump may be able to engineer
                                                       Document        39-3 the outrageous
                                                                               Filed       firing of Mr.
                                                                                      10/29/18           Rosenstein
                                                                                                      Page    18 of and33
                                                                                                                       Mr. Mueller,
                                                                                                                            PagebutID
                                                                                                                                    he can’t fir…


       Home              Moments                Notifications       
                                                                       #:1211
                                                                           Messages                                                   
                                                                             Search Twitter                                      Tweet

                             Michael Avenatti                                                         Follow            
                             @MichaelAvenatti


                 Mr. Trump may be able to engineer the
                 outrageous firing of Mr. Rosenstein and Mr.
                 Mueller, but he can’t fire me and my client.
                 We are not going to stop until the truth
                 about the cover-up is fully disclosed to the
                 American people and justice is served.
                                               Wall Street Journal: White House building case to fire Rose…
                                               The White House is building a case to fire Deputy Attorney
                                               General Rod Rosenstein, according to a report in

   Michael Avenatti                          thehill.com© 2018 Twitter
                                                         About Help Center
   @MichaelAvenatti
                                                         Terms Privacy policy
   Attorney, Advocate, Fighter for                        Cookies Ads info
              3:04 AM - 14 Apr 2018
   Good. "Win. Restore."

             5,973CA
        Los Angeles, Retweets 19,836 Likes

       avenatti.com

                     850
        Joined February 2011           6.0K              20K      
                              
                               Tweet your reply
                              


                             mybloodrunsblue @luloo_belle · Apr 14                                                        
                             Replying to @MichaelAvenatti
                             Promise me @MichaelAvenatti You won't stop until you have done everything
                             in your power to bring the truth to the light and let the legal system work
                             without bias.

                                  4               76              664         
                             Michael Avenatti         @MichaelAvenatti · Apr 14                                         
                             I promise.

                                  68              84              1.1K        
                             Gordon Titcomb @leGordn · Apr 14
https://twitter.com/MichaelAvenatti/status/985096562677297153
                                                                                                                                             1/1
Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 19 of 33 Page ID
                                  #:1212
10/24/2018Case 2:18-cv-06893-SJO-FFM
               Michael Avenatti on Twitter: "We are going to continue to39-3
                                                       Document         push untilFiled
                                                                                   we force the disclosurePage
                                                                                         10/29/18         of all of 20
                                                                                                                    the facts
                                                                                                                         of 33and allPage
                                                                                                                                      of the evidence.
                                                                                                                                              ID       htt…


        Home              Moments                Notifications        
                                                                         #:1213
                                                                               Messages                                                         
                                                                               Search Twitter                                             Tweet

                              Michael Avenatti                                                                Follow             
                              @MichaelAvenatti


                 We are going to continue to push until we
                 force the disclosure of all of the facts and all
                 of the evidence.




   Michael Avenatti                                       © 2018 Twitter
                                                          About Help Center
   @MichaelAvenatti
                                                          Terms Privacy policy
   Attorney, Advocate, Fighter for                         Cookies Ads info

   Good. "Win. Restore."

       Los Angeles, CA Avenatti pushes to depose Trump after Cohen guilty plea
                 Michael
       avenatti.com
                  New reporting reveals former Trump campaign manager, Paul Manafort, sought a

                 plea deal in his upcoming trial in D.C. but talks broke down. Michael Avenatti says...
        Joined February 2011
                  msnbc.com


                 6:28 PM - 27 Aug 2018


                 4,704 Retweets 17,490 Likes


                       443             4.7K              17K      
                               
                                Tweet your reply
                               


                              Ed Krassenstein @EdKrassen · Aug 27                                                                  
                              Replying to @MichaelAvenatti
                              Thank you!

                                   3               27
https://twitter.com/MichaelAvenatti/status/1034251238596984832
                                                                     346                                                                               1/1
Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 21 of 33 Page ID
                                  #:1214
10/26/2018Case Michael Avenatti on Twitter: "Bloomberg:Document
               2:18-cv-06893-SJO-FFM                   "Donald Trump's39-3
                                                                       most virulent
                                                                               Filed adversary."
                                                                                       10/29/18  The best compliment
                                                                                                       Page     22 ofI have
                                                                                                                        33 ever received.
                                                                                                                             Page     IDBe clear …

       Home              Moments               Notifications       
                                                                      #:1215
                                                                          Messages                                                     
                                                                           Search Twitter                                         Tweet

                             Michael Avenatti                                                          Follow            
                             @MichaelAvenatti


                 Bloomberg: "Donald Trump's most virulent
                 adversary."
                 The best compliment I have ever received. Be
                 clear -we're not going to stop punching. We
                 are just getting started. #FightClub

                 Watch the entire video at
                 bloomberg.com/news/videos/20 …
   Michael Avenatti                                    © 2018 Twitter
                                                       About Help Center
   @MichaelAvenatti
                                                      Terms Privacy policy
   Attorney, Advocate, Fighter for                     Cookies Ads info

   Good. "Win. Restore."

       Los Angeles, CA

       avenatti.com

       Joined February 2011




                    2:11   123K views


                 6:45 PM - 23 Oct 2018


                 2,004 Retweets 7,452 Likes


                      711            2.0K            7.5K       
                              
                               Tweet your reply
                              


                             Susan Moreno @TotaLuv2Tweet · Oct 23
https://twitter.com/MichaelAvenatti/status/1054911712909033475
                                                                                                                                              1/1
Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 23 of 33 Page ID
                                  #:1216
10/26/2018Case      Michael Avenatti on Twitter: "Below is Document
                   2:18-cv-06893-SJO-FFM                   a statement just 39-3
                                                                            issued relating
                                                                                     Filedto 10/29/18
                                                                                             the litigation between
                                                                                                               Page Stormy Daniels
                                                                                                                       24 of  33 and DonaldID
                                                                                                                                   Page     Trump.… "


       Home              Moments               Notifications        
                                                                         #:1217
                                                                            Messages                                                        
                                                                             Search Twitter                                            Tweet

                             Michael Avenatti                                                              Follow            
                             @MichaelAvenatti


                 Below is a statement just issued relating to
                 the litigation between Stormy Daniels and
                 Donald Trump.




   Michael Avenatti                                    © 2018 Twitter
                                                       About Help Center
   @MichaelAvenatti
                                                      Terms Privacy policy
   Attorney, Advocate, Fighter for                     Cookies Ads info

   Good. "Win. Restore."

       Los Angeles, CA

       avenatti.com

       Joined February 2011
               11:13 PM - 15 Oct 2018


                 1,836 Retweets 5,378 Likes


                      889            1.8K            5.4K       
                              
                               Tweet your reply
                              


                             CAŦMAN @subzerov690 · Oct 16                                                                      
                             Replying to @MichaelAvenatti
                             @MichaelAvenatti I appreciate the statement but you don't need to do that.
                             Anyone with a brain on their shoulders knows that 99% of what trump says is a
                             lie. Whoever doesn't think that are the group that will never change their opinion
                             regardless.

https://twitter.com/MichaelAvenatti/status/1052079967444463616                                                                                      1/1
Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 25 of 33 Page ID
                                  #:1218
Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 26 of 33 Page ID
                                  #:1219
Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 27 of 33 Page ID
                                  #:1220




                                         October 18, 2018

VIA EMAIL
Mr. Michael J. Avenatti
Avenatti & Associates, APC
520 Newport Center Drive, Suite 1400
Newport Beach, California 92660
Email: mavenatti@eaganavenatti.com

               Re: Stephanie Clifford v. Donald J. Trump – Case No. 2:18-cv-06893

Dear Mr. Avenatti:

       We are writing to schedule a meet and confer conference pursuant to Local Rule 7-3
regarding defendant Donald J. Trump’s upcoming motion for attorney’s fees (the “Motion”).
The Motion will be based upon the Court’s order of October 15, 2018 granting Mr. Trump’s
Special Motion to Strike (the “Anti-SLAPP motion”), and Tex. Civ. Prac. & Rem. Code §
27.009, which states:

               (a) If the court orders dismissal of a legal action under this chapter,
               the court shall award to the moving party:

               (1) court costs, reasonable attorney’s fees, and other expenses
               incurred in defending against the legal action as justice and equity
               may require; and

               (2) sanctions against the party who brought the legal action as the
               court determines sufficient to deter the party who brought the legal
               action from bringing similar actions described in this chapter.

        In the Motion, Mr. Trump will seek recovery of his attorney’s fees and costs in
connection with the Anti-SLAPP Motion, along with his fees and costs in connection with the
Motion to Transfer he filed in the Southern District of New York, and the Motion. All such fees
and costs were incurred by Mr. Trump in defending against Ms. Clifford’s defamation action and
therefore are recoverable. See Am. Heritage Capital, LP v. Gonzalez, 436 S.W.3d 865, 879 (Tex.
App. 2014) (affirming award of attorney’s fees incurred by party prior to being joined in the
lawsuit that were “preparatory,” which included responding to pre-lawsuit email from plaintiff,
settlement negotiations and researching viability of plaintiff’s potential claims against defendant,
because all such fees were incurred in defending against action); Cruz v. Van Sickle, 452 S.W.3d
503, 526 (Tex. App. 2014) (affirming award of attorney’s fees incurred after trial court’s



{00094835;2}
Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 28 of 33 Page ID
                                  #:1221
Mr. Michael J. Avenatti
October 18, 2018
Page 2

granting of motion to dismiss under TCPA, including fees incurred to litigate motion for
attorney’s fees, for review of court’s dismissal order and for review of plaintiff’s motion for new
trial, because all such fees related to defense of action).
        We are available to meet and confer in person in our office tomorrow, Friday, October
19, 2018, from 9:00 a.m. to 11:30 a.m., and 2:30 p.m. to 5:00 p.m., or Monday, October 22,
2018, from 9:00 a.m. to 10:00 a.m., and 1:00 p.m. to 5:00 p.m. In the alternative, we are willing
to conduct the meet and confer by telephone given that our respective offices are located over 40
miles away from each other, in different counties, and with traffic it could easily take three hours
for round trip travel for one of us to meet in the same office as the other.

         We look forward to your prompt response.

                                             Sincerely,



                                   CHARLES J. HARDER Of
                                         HARDER LLP

cc:      Ryan Stonerock, Esq.
         Ahmed Ibrahim, Esq.




{00094835;2}
Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 29 of 33 Page ID
                                  #:1222
Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 30 of 33 Page ID
                                  #:1223
Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 31 of 33 Page ID
                                  #:1224
Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 32 of 33 Page ID
                                  #:1225
Case 2:18-cv-06893-SJO-FFM Document 39-3 Filed 10/29/18 Page 33 of 33 Page ID
                                  #:1226
